Letton, J.
The facts in this case are similar to those in In re Arrigo, ante, p. 134, except that the package was labeled to show that it contained crackerjack, the net weight was given as 2 ounces, and on one side of the package was printed: “PRIZE. This package contains a pleasing novelty or toy to delight the children, in addition to the famous confection, crackerjack.” The package contained a toy bank in addition to the food.
For the reasons set forth in the opinion in that case, the judgment of the district court is
Reversed.
Barnes, J., dissents.